Continuation of 12.

NOTE:

Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach using the question vector and the intermediate result vector as the inputs, calculating a joint probability of an output sequence; and converting the output sequence to the natural language answer.
However, Fan and Guo teach a neural network model may be used for determining the similarity between the input vector and answer text (Fan: paras. 0047-48, etc.), utilizing query information, as well as context and document text information, and similarity scores between them, as inputs for ranking and providing results based upon the query (Guo: paras. 0063-65, fig. 5, etc.) including a convolutional neural network to provide an output sequence of the probabilities of the classification of the content (Fan: paras. 0060-61, etc.) and using the results to provide a natural language answer (Fan: para. 0050, figs. 2-3, etc.); so that the combination provides a CNN utilizing a combination of query and similarity information to calculate the probability of the output and convert the output into a natural language answer.
Applicant also specifically argues that the known answers (or passage terms) are not an intermediate results vector, elements of which “indicate similarities between the question vector and the one or more knowledge answer vectors.
However, applicant does not address the teachings of Fan relied upon in the rejection(s), which generates a number of similarity scores for similarity between the question vector and possible answer vectors, and utilizes the similarity score(s) to determine whether answers are relevant (see Fan: paras. 0004, 0049).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant essentially argues that Guo does not teach what Fan has been relied upon to teach, and vice versa.

Applicant’s further arguments are drawn to the proposed amendments, which have not been entered for the reasons given above.

/GEORGE GIROUX/Primary Examiner, Art Unit 2128